                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     ADNAN NIJMEDDIN,                                   Case No. 18-cv-05588-BLF
                                   8                      Petitioner,
                                                                                            ORDER GRANTING PETITIONER’S
                                   9              v.                                        MOTION TO HOLD FEDERAL
                                                                                            HABEAS PETITION IN ABEYANCE
                                  10     JOE LIZARRAGA,
                                                                                            [Re: ECF 21]
                                  11                      Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner Adnan Nijmeddin, a state prisoner, has filed a petition for writ of habeas corpus
                                  14   pursuant to 28 U.S.C. § 2254 challenging his state criminal conviction. ECF 1. Respondent has
                                  15   filed an answer and a memorandum of points and authorities in support. ECF 14. Petitioner has
                                  16   yet to file his traverse.
                                  17           Now before the Court is Petitioner’s motion to hold federal habeas petition in abeyance
                                  18   pending exhaustion of newly arisen sentencing issues in state court (“Motion”). Motion, ECF 21.
                                  19   Respondent does not oppose the Motion but contends that the stay should be granted under
                                  20   separate legal authority than that put forth by Petitioner. See Response at 1–2, ECF 22. For the
                                  21   reasons stated below, Petitioner’s Motion is GRANTED.
                                  22     I.    PROCEDURAL BACKGROUND
                                  23           On November 21, 2014, a jury convicted Petitioner of second degree murder, attempted
                                  24   voluntary manslaughter, and assault with a deadly weapon. See Ex. A at 898–907, ECF 14-6. The
                                  25   jury additionally found that Petitioner used a deadly and dangerous weapon—an automobile—
                                  26   during the commission of the murder and attempted voluntary manslaughter. See id. On
                                  27   January 22, 2015, the state trial court sentenced Petitioner to an indeterminate term of 15 years to
                                  28   life in state prison on the second degree murder conviction. See Ex. A at 964–65. The trial court
                                   1   further sentenced Petitioner to a consecutive determinate term of two years and four months: one

                                   2   year for Petitioner’s use of a deadly and dangerous weapon during commission of the murder; one

                                   3   year for Petitioner’s attempted voluntary manslaughter conviction; and four months for

                                   4   Petitioner’s use of a deadly and dangerous weapon during commission of the attempted voluntary

                                   5   manslaughter. See id. The trial court sentenced Petitioner to a term of four years for the assault

                                   6   with deadly weapon conviction but ordered the term stayed. Id.

                                   7          Following state direct review and collateral review proceedings that did not lead to any

                                   8   relief, Petitioner filed a petition for writ of habeas corpus in this court on September 10, 2018.

                                   9   ECF 1. Respondent filed an answer on February 7, 2019. ECF 14. Petitioner’s traverse was due

                                  10   April 8, 2019; however, Petitioner filed the instant motion to stay on April 2, 2019. Motion,

                                  11   ECF 21.

                                  12          Petitioner’s motion for stay is based on a possible sentencing error by the state trial court.
Northern District of California
 United States District Court




                                  13   On January 3, 2019, a correctional case manager with the California Department of Corrections

                                  14   and Rehabilitation sent a letter to the trial court, advising the court that it had possibly erred by

                                  15   imposing Petitioner’s determinate terms without making one of those terms a “full term” as

                                  16   required by California law. See 1/3/2019 Letter, Ex. A to Motion, ECF 21. On February 26,

                                  17   2019, the trial court—without notice to Petitioner or a hearing—altered Petitioner’s sentence

                                  18   upwards by changing the sentence on the attempted voluntary manslaughter conviction from one

                                  19   year to five years and six months. See 2/26/2019 Abstract of Judgment, Ex. B to Motion, ECF 21.

                                  20          Thereafter, on March 18, 2019, Petitioner filed a Request for Recall of Sentence on the

                                  21   grounds that Petitioner was not afforded notice, assistance of counsel, or a hearing on the

                                  22   modification to his sentence. See 3/18/2019 Request for Recall, Ex. C to Motion, ECF 21. On

                                  23   March 22, 2019, the trial court ordered Petitioner’s modified sentence recalled and placed the

                                  24   matter on calendar for appointment of counsel in anticipation of a further sentencing date. See

                                  25   3/22/2019 Letter, Ex. D. to Motion, ECF 21.

                                  26    II.   DISCUSSION
                                  27          Petitioner states that based on the procedural facts his state prison sentence “is no longer

                                  28   final in state court, and is subject to modification by the state trial court.” See Motion at 2.
                                                                                           2
                                   1   Petitioner contends that “the fact that a resentencing hearing is forthcoming gives rises to a

                                   2   reasonable possibility that legal issues, under both state law and the federal constitution, may arise

                                   3   and lead to a subsequent appeal from any resentencing order.” Id. Petitioner brings the instant

                                   4   motion to stay under Rhines v. Weber, 544 U.S. 269 (2005), on the grounds that “the state trial

                                   5   court’s subsequent actions in modifying [P]etitioner’s sentence, and then recalling the sentence to

                                   6   reconsider this modification and to afford [P]etitioner his constitutional rights at sentencing, have,

                                   7   in effect, temporarily undone the ‘finality’ of [P]etitioner’s conviction and sentence in state court.”

                                   8   See Motion at 3.

                                   9            Respondent does not object to Petitioner’s request for a stay, but counters that any stay and

                                  10   abeyance should be under Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003), overruled on other

                                  11   grounds in Robbins v. Carey, 481 F.3d 1143, 1149 (9th Cir. 2007), and not Rhines. See Response

                                  12   at 4–5. The Court agrees that Kelly is apt and that Rhines is not. Under Rhines, “stay and
Northern District of California
 United States District Court




                                  13   abeyance [is] available only in limited circumstances,” and only where: (1) there is “good cause”

                                  14   for the failure to exhaust; (2) the “unexhausted claims are potentially meritorious”; and (3) “there

                                  15   is no indication that the petitioner engaged in intentionally dilatory litigation tactics.” Rhines,

                                  16   544 U.S. at 277–78. Here, Petitioner admits that he does not know what potential new and

                                  17   unexhausted claims may arise from his upcoming resentencing hearing in the state court, if any.

                                  18   See Motion at 3. Thus, because the Court does not know the nature of Petitioner’s possible

                                  19   unexhausted claims, the Court cannot determine whether the claims are “potentially meritorious.”

                                  20   See Rhines, 544 U.S. at 278. Accordingly, a stay under Rhines would be inappropriate at this

                                  21   stage.

                                  22            However, under the Kelly procedure, the district court may in its discretion stay a habeas

                                  23   petition containing only exhausted claims and hold the petition in abeyance pending the

                                  24   exhaustion of additional claims. See Kelly, 315 F.3d at 1070–71; see also King v. Ryan, 564 F.3d

                                  25   1133, 1135 (9th Cir. 2005). Once the additional claims are exhausted via litigation in state court,

                                  26   the petitioner may amend his petition to add the newly-exhausted claims, as long as the claims are

                                  27   not time-barred. See King, 564 F.3d at 1135, 1140–41.

                                  28            Here, Petitioner’s forthcoming resentencing proceedings in state court may result in
                                                                                          3
                                   1   unexhausted claims that would necessarily need to be exhausted prior to amendment of the

                                   2   petition. Moreover, there is no evidence in the record demonstrating that Petitioner’s instant

                                   3   motion to stay is done in order “to delay, to vex, or to harass, or that the request is an abuse of the

                                   4   writ.” Fetterly v. Paskett, 997 F.2d 1295, 1302 (9th Cir. 1993). Instead, the timing of the Motion

                                   5   stems from unexpected sentencing developments in state court. Finally, Respondent has no

                                   6   objection to stay and abeyance under Kelly.

                                   7          Accordingly, Petitioner’s motion to stay and hold federal habeas petition in abeyance

                                   8   pending exhaustion of newly arisen sentencing issues in state court is hereby GRANTED.

                                   9   III.   ORDER
                                  10          Petitioner’s motion to stay and hold in abeyance at ECF 21 is GRANTED. After

                                  11   resentencing, Petitioner shall inform the Court whether an appeal will follow. Petitioner shall seek

                                  12   to lift the order to stay and hold in abeyance within 30 days of when the resentencing proceedings
Northern District of California
 United States District Court




                                  13   and appeal (if applicable) are complete.

                                  14

                                  15          IT IS SO ORDERED.

                                  16   Dated: April 25, 2019

                                  17                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
